Name: Commission Regulation (EC) No 2437/97 of 9 December 1997 amending Regulation (EC) No 87/97 laying down detailed rules for the application of the specific measures for the smaller Aegean islands with regard to the specific arrangements for the supply of dried fodder
 Type: Regulation
 Subject Matter: production;  trade;  economic policy;  agricultural activity;  regions of EU Member States
 Date Published: nan

 10 . 12 . 97 ENl Official Journal of the European Communities L 339/5 COMMISSION REGULATION (EC) No 2437/97 of 9 December 1997 amending Regulation (EC) No 87/97 laying down detailed rules for the application of the specific measures for the smaller Aegean islands with regard to the specific arrangements for the supply of dried fodder whereas, in order to meet those islands requirements, those forecast supply balances must be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Committee for the relevant product groups, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3), as last amended by Regulation (EC) No 1 802/95 (4), lays down detailed rules for the application of Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products and, pursuant to Article 3 of Regulation (EEC) No 2019/93 , the aid granted for such supplies; whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93 , Commission Regulation (EC) No 87/97 (^ fixes the forecast supply balances for dried fodder from the rest of the Community for the smaller Aegean islands for the 1997 calender year; HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EC) No 87/97 are hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 184, 27 . 7 . 1993, p. 1 . ( 2 ) OJ L 248 , 14 . 10 . 1995, p. 39 . (') OJ L 267, 28 . 10 . 1993 , p. 4 . (4) OJ L 174, 26 . 7. 1995, p. 27 . s OJ L 17, 21 . 1 . 1997, p. 15 . L 339/6 EN Official Journal of the European Communities 10 . 12. 97 ANNEX 'ANNEX I Forecast supply balance for the smaller islands belonging to group A (tonnes) Description CN code Quantityfor 1997 Lucerne and fodder, artificially dried, heatdried and otherwise dried 1214 10 00 1 000 121490 91 I 1214 90 99 ANNEX II Forecast supply balance for the smaller islands belonging to group B (tonnes) Description CN code Quantityfor 1997 Lucerne and fodder, artificially dried, heatdried and otherwise dried 1214 10 00 2 450 ' 12149091 1214 90 99 I